Citation Nr: 1102738	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to a disability rating in excess of 10 percent 
for a right knee disability, specifically arthritis of the right 
knee, status post medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1977 until August 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board notes that the RO issued another rating decision in 
January 2007, following the August 2006 rating decision in 
regards to the left knee disorder and right knee disability 
claims.  The Veteran filed a notice of disagreement in regards to 
the later rating decision; however, as the RO appears to have 
treated his claims to have continued since the August 2006 rating 
decision, that claim is the one currently on appeal to the Board.

The issue of entitlement to a disability rating in excess of 10 
percent for a right knee disability, specifically arthritis of 
the right knee, status post medial meniscectomy, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's left knee 
disorder is related to his active military service, and is not 
due to his service-connected right knee disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for left 
knee disorder including as secondary to the service-connected 
right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2006 that fully addressed the notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The letter informed him that a secondary 
service connection claim would require a current disorder and 
that it was either caused or aggravated by a service-connected 
disability.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate evidence, 
though VA would help him obtain records from any non-federal 
sources.

The Board also notes that although the Veteran did not receive 
notice in regards to a direct service connection claim, since he 
specifically made a secondary service connection claim, the April 
2006 notice did not provide notice as to such a claim.  However, 
the Veteran was subsequently informed as to how to support a 
claim for direct service connection, including by an August 2007 
Statement of the Case, which indicated that service connection 
must be supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or aggravated 
during service, and medical evidence of a nexus between the 
current disability and the in-service injury or disease.  His 
left knee disorder claim was also readjudicated in June 2008 
which would resolve any timing errors in regards to that notice.

The April 2006 letter also provided notice with respect to the 
Dingess requirements, including notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  In addition, he was afforded 
numerous VA medical examinations, including in December 2006 in 
regards to his left knee disorder, which provided specific 
medical opinions pertinent to the issues on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Left Knee Disorder

The Veteran contends that he developed a left knee disorder 
secondary to his service-connected right knee disability.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of 
a chronic condition during service, then a showing of continuity 
of symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also 
be found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the 
proximate result of or due to a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additionally, the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(en banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service connected disability.  Id.

The Veteran's service treatment records generally do not indicate 
any complaints of, or treatment for, a left knee disorder.  
Although the service treatment records indicate treatment for a 
right knee injury, the Veteran is already service-connected for 
that injury.  The June 1984 separation examination does not 
indicate any problems in regards to the left knee.  The medical 
evidence of record also does not indicate that the Veteran 
complained of a left knee disorder for decades following his 
discharge from service.  

VA outpatient treatment records were silent for years following 
service in regards to this left knee.  A January 26, 2005 record 
noted that the Veteran reported that his left knee bothers him 
frequently. The January 2005 VA examiner found him to have left 
knee arthralgias, suspected osteoarthritis, and noted that he 
should continue medication for pain and use a neoprene knee 
support as needed.  

A March 2006 VA x-ray noted medial joint space narrowing on the 
left and to have knee arthralgias.  An April 27, 2006 VA 
outpatient treatment record noted that the Veteran complained of 
worsening bilateral knee pain, which was worse on the right; he 
reported to be intermittent sharp pain of the left knee.

The Veteran received a VA examination in December 2006.  The VA 
examiner noted him that the Veteran reported that his left knee 
was starting to bother him and claimed it was due to the right 
knee; he did not report any specific injury to the left knee.  
The examiner noted that the Veteran worked as a letter carrier 
for the US postal service for 20 years and that the Veteran came 
in with a symmetrical gait, with no evidence of a limp or 
significant antalgia during his gait.  The examiner found no left 
knee swelling or erythema and a range of motion from 0 to 130 
degrees.  December 2006 VA x-rays revealed no fracture, 
dislocation, arthritis, joint effusion or other abnormality.

The December 2006 VA examiner found him to have patellofemoral 
syndrome of the left knee.  The examiner opined that the Veteran 
has evidence of mild patellofemoral syndrome of the left knee, 
but that in reviewing previous VA examinations there was no 
evidence of any gait symmetry or gait deviation and that the 
current examination showed a symmetrical gait.  Based on the 
discussed evidence, the examiner found that it was less likely 
than not that the Veteran's left knee disorder was caused or 
significantly aggravated by his service-connected right knee.

In a June 26, 2007 VA outpatient treatment record, the Veteran 
reported right knee pain that has gotten worse since service and 
left knee pain.  The examiner noted that the Veteran had knee 
arthralgias, most likely due to overuse of the knee; the examiner 
continued toradol and would consider steroid or intra-articular 
hyaluronate if the conditions get worse.  

A June 2008 VA x-ray found minimal degenerative disease in the 
right knee involving medial and lateral joint compartments and 
tibial spine, but an otherwise normal bilateral knees.  

The evidence does not indicate and the Veteran does not contend 
that he has a left knee disorder directly due to his service.  
His service treatment records generally do not indicate any 
complaints of, or treatment for, a left knee disorder and VA 
outpatient treatment records were silent for years following 
service in regards to this left knee.  The Veteran also denied a 
left knee injury to the December 2002 VA examiner.  As such, the 
record does not indicate that the Veteran developed a left knee 
disorder due to service and service connection on a direct basis 
is denied.

Service connection secondary to the service-connected right knee 
disability is also denied.  The Veteran did not make complaints 
of, or receive treatment for, the left knee for over a decade 
following his discharge from service.  Additionally, although the 
Veteran has since been diagnosed with a left knee disorder, no 
competent medical evidence is of record finding that it is due to 
the service-connected right knee disability.  Indeed, the 
December 2006 VA examiner noted that the Veteran's previous VA 
examinations in regards to the service-connected right knee 
disability did not indicate that the Veteran had anything from a 
symmetrical gait and specifically found the Veteran to have a 
symmetrical gait, with no evidence of a limp or significant 
antalgia during his gait.  The examiner opined that the Veteran 
has evidence of mild patellofemoral syndrome of the left knee, 
but that it was less likely than not that the Veteran's left knee 
disorder was caused or significantly aggravated by his service-
connected right knee.  

The only other evidence provided as to the Veteran's claim is his 
belief that his left knee disorder developed due to his service-
connected right knee disability.  Although he can provide 
testimony as to his own experiences and observations, the factual 
question of if his disorder can be attributed to his in-service 
experiences and injuries is a medical question, requiring a 
medical expert.  The Veteran is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He 
does not have the requisite special medical knowledge necessary 
for such opinion evidence.  Indeed, the medical professional that 
provided the December 2006 reached the opposite opinion.

As the preponderance of the evidence is against the claim on both 
a direct and secondary basis, the benefit of the doubt rule does 
not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
Veteran's claim for service connection for a left knee disorder 
is denied. 


ORDER

Service connection for a left knee disorder is denied.


REMAND

The Veteran contends that his right knee disability is more 
severe than indicated by the 10 percent disability rating 
currently assigned. 

The Veteran's service-connected right knee, currently rated as 10 
percent disabling, is characterized as arthritis of the right 
knee, status post medial meniscectomy.  The disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003, and 5261, apparently for traumatic arthritis resulting in 
noncompensable, but painful, limitation of motion, 10 percent 
being the minimum rating assignable therefore. 

Standard motion of a knee is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).  
Limitation of motion of the knee is rated under Diagnostic Codes 
5260 for flexion and 5261 for extension.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is noncompensable, 
flexion that is limited to 45 degrees warrants a 10 percent 
disability rating; flexion that is limited to 30 degrees warrants 
a 20 percent disability rating, and flexion that is limited to 15 
degrees warrants a 30 percent disability rating.  A 30 percent 
disability rating is the highest available under Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Under 
Diagnostic Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees warrants 
a 10 percent disability rating and extension limited to 15 
degrees warrants a 20 percent disability rating.  Extension 
limited to 20 degrees warrants a 30 percent disability rating, 
extension limited to 30 degrees warrants a 40 percent disability 
rating, and extension limited to 45 degrees warrants a 50 percent 
disability rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 or 5258-5259, and 5010 (for arthritis due 
to trauma), where there is X-ray evidence of arthritis in 
addition to recurrent subluxation, lateral instability, or 
symptoms of locking, pain, and effusion related to the removal or 
dislocation of semilunar knee cartilage, but only if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.

In regard to whether the Veteran may be entitled to a separate 
rating, the Board notes that the Veteran's service-connected 
right knee disorder includes the residuals of a meniscectomy as 
well as arthritis.  However, the record is unclear as to whether 
a separate rating should be assigned for any cartilage defects to 
the right that may be present as a result of the meniscectomy.

Although a July 2006 VA examination noted that the Veteran did 
not have any pain with flexion or extension of the knee, and that 
pain was not worsened with range of motion activities, the record 
indicates that the Veteran's symptoms may have changed over the 
course of the appeal.  

Specifically, the November 2008 VA examination noted that while 
measuring range of motion, the Veteran had pain with repeated 
flexion and extension.  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along with 
the schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Although the November 2008 VA examiner did note that the 
Veteran had increasing pain, the examiner did not address when 
such pain occurred during the Veteran's range of motion.  Such 
specific description on this point is important to determine 
whether there is objective evidence that pain on use of the joint 
results in limitation of motion to a degree that would support a 
higher rating under DeLuca.  Moreover, there was no discussion as 
to whether there may be removal or dislocation of cartilage as a 
result of the meniscectomy.  Under the circumstances, the 
examination report is inadequate.  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
However, where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return the 
report as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  Therefore, the Board 
must remand the claims for the Veteran to be afforded another VA 
C&P examination.

The Board further notes that the last VA medical records 
associated with the claims file are from October 2008 and that 
the record indicates that the Veteran had been receiving regular 
treatment from VA during that time.  VA has a statutory duty to 
assist a claimant in obtaining relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  See 38 U.S.C. 
§ 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all outstanding 
records of VA treatment relating to the 
Veteran, including from October 2008 to 
the present.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact shall be documented in the 
claims file, and the Veteran shall be 
informed in writing.

2.  After any requested evidence is 
associated with the claims file, the 
Veteran shall be provided a VA joints 
examination by an appropriate medical 
professional to determine the current 
extent and severity of his right knee 
disability, which will also include a 
review of the claims file.  

The examiner's findings shall also 
specifically include range of motion, bone 
and/or cartilage impairment (specifically 
including whether the Veteran has a 
semilunar removal of cartilage or 
dislocation from his initial surgery), the 
presence of any ankylosis, and any joint 
abnormalities for the disability.  

If possible, the examiner shall also 
consider any additional functional loss on 
use due to pain on motion or due to flare-
ups and any marked interference with 
employment due to his disability.  If such 
a determination is not possible, the 
examiner shall explain why he/she is 
unable to make such a finding.

A clear rationale for all opinions shall 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

3.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative shall be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


